Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered September 24, 1974, convicting him of attempted bribery, upon his plea of guilty, and sentencing him to an indeterminate prison term not to exceed three years. Judgment modified, on the law and as a matter of discretion in the interest of justice, by changing the sentence to one of probation for a period of five years, and case remanded to Criminal Term to fix the terms of probation. As so modified, judgment affirmed. Criminal Term abused its discretion when it predicated its sentence for this first offender solely on the basis of his prior arrest record and an unsupported allegation of organized crime connections. We find the probation department’s recommendations for probation (made on two separate occasions) to be supported by the record. Rabin, Acting P. J., Martuscello, Cohalan, Brennan and Shapiro, JJ., concur.